DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
The recitation in claim 1 lines 36-37 “partial derivatives of the the loss” is changed to “partial derivatives of the loss”
The recitation in page 2 line 8 “https://arxiv.org/abs/1406.2661” is changed to “arxiv.org/abs/1406.2661”
The recitation in page 4 line 26 “https://arxiv.org/abs/1611.07004” is changed to “arxiv.org/abs/1611.07004”
The recitation in page 14 line 22 “https://arxiv.org/abs/1901.04997” is changed to “arxiv.org/abs/1901.04997”
Examiner’s Note:
References to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01
Drawings
The drawings filed on 07/09/2020 are accepted by the Examiner.
Specification
The disclosure filed on 07/09/2020 are accepted by the Examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, learning parameters of a generative model and a discriminative model by repeatedly training the discriminative model to decrease a first loss of distinguishing between actual instances and synthetic instances generated by the generative model and training the generative model to decrease a second loss of generating synthetic instances which the discriminative model indicates to be actual instances, the generative model is configured to generate a synthetic instance from a latent feature vector by generating an intermediate representation from the latent feature vector and generating the synthetic instance from the intermediate representation and training the generative model by backpropagating the second loss for a synthetic instance generated from a latent feature vector by computing a gradient of the loss with respect to the intermediate representation, the gradient including partial derivatives of the loss with respect to entries of the intermediate representation, determining multiple discriminator scores for the multiple parts of the synthetic instance using the discriminative model, updating the gradient of the loss by updating a partial derivative of the loss with respect to an entry of the intermediate representation based on a .

    PNG
    media_image1.png
    548
    838
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang (US 20180260957 A1) discloses automatic liver segmentation using adversarial image-to-image network.
Vianu (US 20200334809 A1) discloses computer-implemented machine learning for detection and statistical analysis of errors by healthcare providers.
Xu (US 20200394459 A1) discloses cell image synthesis using one or more neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUAN A TORRES/           Primary Examiner, Art Unit 2636